DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Applicant's submission filed on 12/23/21 has been entered. Claims 1-5 and 7-9 are currently pending, and claim 6 withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “wherein a vapor pressure of the first liquid is higher than a vapor pressure of water”.  Applicant has cited [0072], [0116], and [0120] as support; however the only relevant teaching therein appears to be drawn to an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani et al (US 2016/0214148; hereafter Okutani) in view of Eitoku (US 2008/0142054; hereafter Eitoku) and Ando et al (WO2017/159052; hereafter Ando, US 2019/0027383 supplied for translation purposes) {Araki et al (US 2008/0078423; hereafter Araki) relied upon as evidence only for claim 5}).
Claim 1: Okutani teaches a substrate processing method (See, for example, abstract, figures), comprising:
a liquid film formation step of supplying an organic solvent processing liquid (organic solvent, further isopropyl alcohol (IPA), ethanol, methanol, acetone, HFE) to an upper surface of a substrate held 
a vapor layer formation step of evaporating at least the organic solvent liquid in contact with the upper surface of the substrate by heating the substrate, forming a vapor layer including vapor of the organic solvent liquid between the organic liquid and the upper surface of the substrate, and holding the organic solvent liquid film on the organic vapor layer (See, for example, Fig 12A-12B, [0107], [0238-0241]; 
and a gas blowing removal step of making a hole in the organic solvent liquid film by blowing a gas to the organic solvent liquid film to partially remove the organic liquid after the organic vapor layer is formed, further expanding the hole toward an outer periphery of the substrate, and removing the organic solvent liquid outside the substrate by moving the organic solvent liquid film on the organic solvent vapor layer (see, for example, [0014], Fig 25D-G, [0206].  
Okutani has taught wherein the organic solvent liquid can be IPA, or hydrofluoroether (HFE) (See, for example, [0350]), but does not explicitly teach the supplying a plurality of organic solvent liquids in series as separate first and second liquids as claimed.  Eitoku teaches a method of substrate processing including water rinsing and drying with organic solvents with consideration for avoiding pattern collapse (See, for example, abstract, [0004-0007]).  Eitoku teaches wherein drying via supplying IPA alone is insufficient as moisture can still be left afterwards leading to pattern collapse and water marks (See, for example, [0006]), and treatment with only HFE alone also has its problems in its inability to get into minute recesses when applied directly to water rinsed surfaces, thus leading to poor drying (See, for example, [0007]).  To overcome such issues Eitoku has taught the supplying of a first organic solvent drying liquid of a mixture of IPA and HFE followed by supplying a second liquid organic drying liquid of HFE alone (as HFE has a higher vapor pressure than IPA, it would similarly possess a higher vapor pressure to the HFE / IPA solution) (See, for example, abstract, [0010-0013], Fig 3, [0065-0070]).  
Okutani further teaches wherein organic solvent liquid is applied to land on the rotational center of the upper surface of the substrate (See, for example, [0202]), but it does not explicitly teach a second liquid film including a second liquid and a first liquid film including the first liquid and surrounding a side of the second liquid film.  Ando similarly teaches a method of using organic solvent containing solutions to remove rinse liquids (See, for example, abstract, figures).  Ando teaches the same organic solvents as in Okutani, and further explicitly states they possess lower surface tensions and higher vapor pressures than water (See, for example, [0026] {corresponds to [0031] of the PGPUB).  Ando further teaches wherein the action of applying the solution of organic solvent onto the central region predictably spreads outwardly and forms a liquid film including the second liquid and a first liquid film including the first liquid and surrounding a side of the second liquid film subsequently aiding the removal of liquid and suppression of pattern collapse (See, for example, abstract, Fig 4, and [0027] {corresponds to [0032 of the PGPUB [0032]}).  Therefore, if not already inherent by the central positioning and conditions of the application of the second liquid in the method of Okutani, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a second liquid film including the second liquid and a first liquid film including the first liquid and surrounding a side of the second liquid film as such an intermediate structure predictably aids in the overall liquid removal process and suppression of pattern collapse.
Okutani further teaches wherein avoidance of pattern collapse and removal of solvent liquid film is enhanced by formation of a gas phase film between with solvent liquid and the patterned 
Claim 2:  Eitoku further wherein a surface tension of the second liquid (HFE alone) is lower than a surface tension of the first liquid (IPA / HFE mixture) (see, for example, [0054]). 
Claim 3 : Okutani in view of Eitoku and Ando teach the method of claim 1 (Above) the combination further teaches wherein the liquid film formation step comprises: supplying the first liquid to the upper surface of the substrate (see, for example, Okutani [0295]); and supplying the second liquid to the upper surface of the substrate to replace only a part of the first liquid on the upper surface of the substrate with the second liquid (see rejection of claim 1 above, as the process of first solvent replacement with the second liquid occurs over a finite period of time, not instantaneously, any time period prior to complete removal of the first liquid would satisfy the current claim limitation).
Claim 5:  Okutani further teaches wherein the first liquid is a mixture of IPA and HFE and a second liquid, organic solvent is hydrofluoroether (see, for example, [0350] {Araki evidences that hydrofluoroether has a higher specific gravity than IPA [0014], therefore the pure HFE would possess a specific gravity higher its dilution with IPA}). 
Claim 7: refer to the rejection of claim 1 above, further based on the teaching of Okutani, where pattern collapse is further prevented during removal of organic solvent from the surface by the formation of an intermediate vapor layer, it would have been obvious to one of ordinary skill in the art 
Claim 8: refer to the rejection of claims 1 and 7 above, wherein the organic solvent layer would comprise a central volume of the second organic solvent layer (HFE) surrounded by volume of the first organic solvent layer (IPA/HFE mixture) similarly undergoing formation of vapor layer therebetween to enhance pattern collapse avoidance and drying. 
Claim 9: refer to the rejection of claim 1, the vapor pressure of IPA and HFE are higher than water thus its mixture is higher than water. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Okutani in view of Eitoku and Ando as applied to claim 1 above, and further in view of Orii et al (US 2014/0261570; hereafter Orii).
Claim 4: Okutani further teaches wherein the liquid film formation step comprises: 
discharging the organic solvent liquid from liquid nozzle (11), which can be movable and wherein plural feed streams and discharge ports / nozzles can be implemented to thus discharging the second liquid from a second liquid nozzle different from the first liquid nozzle toward a central part of the upper surface of the substrate (see, for example, Fig 2, Fig 10 [0164], [0340]).   Okutani does not explicitly additionally teach discharging the first liquid from a first liquid nozzle toward an outer peripheral part of the upper surface of the substrate.  Orii et al teaches a method of substrate liquid processing (See, for example, abstract, Figures).  Orii further specifically teaches a method comprising the application of processing liquids from a nozzle toward an outer peripheral part of the upper surface of the substrate to enhance uniform / even surface processing, ensuring sufficient coverage, and reducing a supply amount of a processing liquid and reducing contaminant particles (See, for example, .  

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Eitoku, as discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.